Per Curiam.

The Code of Professional Responsibility and the Code of Judicial Conduct serve many purposes. Foremost among them are to ensure a legal system of the highest caliber and to instill and maintain public confidence in that system. Respondent’s acts not only do not further these goals, they undermine them. Such conduct would be unacceptable by any member of society. We, however, find it particularly intolerable by an attorney and abhorrent for a member of the judiciary.
In all but one instance, respondent was either directly or indirectly in a position of influence over the complainant. Similarly, his actions were almost exclusively directed at those most likely to be intimidated by his position. Four of the victims, for example, were inexperienced attorneys engaged in a new job early in their legal careers.
Respondent’s defense that he intended no harm is contradicted by those instances in which his behavior continued despite objections from the victim that his actions were unwelcome and offensive. Similarly, respondent’s claim that none of the complainants had expressed problems with any of the cases they had before respondent ignores the adverse effect his actions had on the complainants’ perception of their ability to effectively practice before him. Accordingly, we concur in the findings of the board and suspend respondent from the practice of law for one year.
Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.